Citation Nr: 0308845	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  98-02 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability 
secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a leg disability 
secondary to service-connected knee disabilities.

3.  Entitlement to service connection for a thigh disability 
secondary to service-connected knee disabilities.

4.  Entitlement to service connection for a bilateral ankle 
disability secondary to service-connected knee disabilities.

5.  Entitlement to service connection for a bilateral foot 
disability secondary to service-connected knee disabilities.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
October 1991.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision by 
the Indianapolis, Indiana, Department of Veterans Affairs 
(VA) Regional Office (RO).  In a February 2001 decision, the 
Board denied entitlement to service connection for numerous 
disabilities claimed as due to an undiagnosed illness.  The 
Board remanded the issues on the title page of this decision, 
as well as the issue of entitlement to service connection for 
headaches as due to an undiagnosed illness, to the RO for 
further development of the record.  In a November 2002 rating 
action, the RO granted entitlement to service connection for 
headaches as due to an undiagnosed illness, evaluated as 10 
percent disabling, effective from December 26, 1995.  
Therefore, that issue is no longer before the Board for 
appellate consideration.  The remaining issues, as noted on 
the title page of this decision, have been returned to the 
Board for further appellate consideration.  

The Board notes that in a March 2002 written statement the 
veteran requested reevaluation of several conditions as well 
as service connection for several other conditions.  
Additionally, in a March 2003 Written Brief Presentation, the 
veteran's representative raised the issues of entitlement to 
an increased rating for service-connected headaches, 
entitlement to an increased rating for a service-connected 
left knee condition, entitlement to an earlier effective date 
for the assignment of a 10 percent evaluation for a service-
connected left knee disability, entitlement to an earlier 
effective date for a 10 percent evaluation for a service-
connected right knee disability, and entitlement to an 
earlier effective date for a 10 percent evaluation for 
service-connected depression.  These issues have not been 
addressed by the RO and are hereby referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a current back disability 
related to her service-connected knee disabilities.  

2.  The veteran does not have a current leg disability 
related to her service-connected knee disabilities.

3.  The veteran does not have a current thigh disability 
related to her service-connected knee disabilities.

4.  The veteran does not have a current bilateral ankle 
disability related to her service-connected knee 
disabilities.

5.  The veteran does not have a current bilateral foot 
disability related to her service-connected knee 
disabilities.




CONCLUSIONS OF LAW

1.  A back disability is not proximately due to or the result 
of service-connected knee disabilities.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  

2.  A leg disability is not proximately due to or the result 
of service-connected knee disabilities.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  

3.  A thigh disability is not proximately due to or the 
result of result of service-connected knee disabilities.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).  

4.  A bilateral ankle disability is not proximately due to or 
the result of service-connected knee disabilities.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).  

5.  A bilateral foot disability is not proximately due to or 
the result of service-connected knee disabilities.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
numerous VA examination reports as well as VA treatment 
records and service medical records.  As the record shows 
that the veteran has been afforded VA examinations with 
opinions in connection with her claim, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal and all 
identified evidence relevant to the issues decided herein has 
been associated with the claims folder.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection on a secondary basis.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in a November 
2002 supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate her claims as well as the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of her claims and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
her representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate an injury to the left 
shoulder and elbow during military service.  In a May 1991 
Report of Medical History, the veteran denied any current or 
previous recurrent back pain or foot trouble.  A separation 
examination report dated in September 1991 demonstrates that 
the veteran's systems were clinically evaluated as normal 
with the exception of a mole on the right thigh.  The veteran 
was assigned a limited physical profile because of her knees.  
A September 1991 Statement of Medical Examination and Duty 
Status indicates that the veteran was experiencing increased 
swelling of glands with fatigue and sinus infection as well 
as edema and recent weight gain.  In a September 1991 Report 
of Medical History, the veteran denied any current or 
previous recurrent back pain or foot trouble.  

Upon VA general medical examination dated in September 1992, 
the veteran complained of pain in the lower back with 
prolonged sitting, standing or walking.  Upon physical 
examination, straight leg raising was noted as normal and 
neurological examination was normal.  The veteran had 80 
degrees of forward flexion in the lumbar spine and 20 degrees 
of backwards flexion.  Side to side flexion and rotation were 
noted as normal.  The examiner noted that the veteran's low 
back complaints were consistent with a low back syndrome.  

VA clinical records dated from 1992 to 1997 demonstrate 
relevant complaints of multiple joint pain, bilateral ankle 
pain, and bilateral arch pain.  A February 1993 radiological 
examination of the lumbar spine was within normal limits.  A 
November 1994 clinical record reflects a complaint of 
bilateral ankle pain and an impression of osteoarthritis.  A 
June 1995 radiological examination of the ankles was noted as 
normal.  Various impressions of chronic low back pain were 
also noted.  

Upon VA neurological examination dated in November 1993, the 
veteran complained of low back pain.  She also complained of 
pain radiating down her legs and into the feet.  Strength in 
the legs was noted as normal bilaterally and reflexes were 2+ 
with downgoing toes.  

Upon VA joint examination dated in November 1993, the veteran 
complained of bilateral foot and ankle pain.  She denied any 
specific traumatic injury.  She also denied any joint 
effusion in either ankle.  Physical examination revealed no 
evidence of postural or fixed deformity of the knees, ankles, 
or feet.  The veteran ambulated with a reciprocal heel to toe 
non-antalgic gait.  Ankle examination revealed normal posture 
in the standing position with no evidence of varus or valgus 
deformity.  Range of motion of the ankles was 35 degrees 
dorsiflexion and 50 degrees plantar flexion.  The ankles were 
diffusely tender to palpation as were the feet both medially, 
laterally, anteriorly, and posteriorly.  The examiner noted 
that there was no place on the ankles or feet that was not 
tender.  There was no ankle effusion, joint warmth, or 
evidence of synovitis.  Eversion and inversion stress was 
within normal limits and there was no evidence of laxity.  
Anterior drawer and bilateral ankles were negative for 
subluxation.  Light touch of the bilateral feet was within 
normal limits.  An impression of normal objective orthopedic 
examination with subjective complaints of bilateral knee 
pain, bilateral ankle pain, and bilateral foot pain was 
noted.  A November 1993 VA radiological report of the 
bilateral ankles was noted as normal.  A November 1993 VA 
radiological report of the bilateral feet was noted as 
normal.

VA treatment records dated from 1993 to 1994 demonstrate 
complaints of bilateral knee pain.  

Upon VA joint examination dated in June 1995, the veteran 
complained of pain in her low back and bilateral ankles.  The 
veteran denied instability or swelling in her ankles.  
Physical examination revealed no evidence of paraspinus 
rigidity.  The back was essentially nontender to palpation.  
Straight leg raising was noted as negative.  There was no 
evidence of a light touch sensory deficit throughout the 
lower extremities.  Range of motion in the back was noted as 
90 degrees flexion, 30 degrees hyperextension, 30 degrees 
bilateral lateral bend, and 45 degrees bilateral lateral 
rotation.  A June 1995 VA radiological report of the 
bilateral ankles demonstrates no signs of ankle joint disease 
or bone lesions.  Reflexes were absent at the Achilles tendon 
bilaterally.  There was no fixed or postural deformity of the 
ankles and range of motion was symmetrical.  The ankles were 
nontender to palpation and there was no evidence of synovitis 
or joint effusion.  Anterior drawer testing was negative.  
The veteran ambulated with a comfortable heel to toe 
reciprocal gait and was able to heel and toe walk 
demonstrating good distal motor strength.  The examiner noted 
that recent lumbosacral spine films appeared normal.  
Impressions of intermittent low back pain, musculoskeletal in 
nature, orthopedic examination within normal limits; and 
bilateral ankle pain, examination within normal limits were 
noted.  

An April 1994 Gulf War Registry examination reflects relative 
complaints of multiple joint pain as well as low back pain.  
A relevant diagnosis of chronic low back pain, mechanical, 
was noted.  

Upon VA general medical examination dated in June 1996, the 
veteran complained of recurrent joint pain frequently 
generalized and aggravated by cold or damp weather.  Physical 
examination revealed a normal gait but some difficulty 
balancing and walking on her heels.  The veteran was able to 
perform partial squatting.  The upper and lower extremities 
were noted as negative.  A relevant impression of arthralgia 
of multiple joints was noted.  

A December 1997 statement from the veteran's husband states 
that the veteran often suffered from painful and stiff joints 
as well as cramps and weakness in her arms and legs.  

At her April 1998 RO hearing, the veteran testified that her 
knees caused her to limp or walk with an abnormal gait at 
times.  She also stated that doctors had told her that her 
back, feet, ankle, thigh, and leg problems were related to or 
at least aggravated by her knee disabilities.  The veteran 
described her back pain as a sharp type of pain.  She stated 
that the thigh and ankle pain tended to radiate from the 
knees.  She also described the pain in her thighs as a muscle 
ache type of pain.  

Upon VA examination of the feet dated in June 1998, the 
veteran complained of bilateral foot pain, right greater than 
left.  She stated the pain was localized to the plantar 
aspect of the foot, mainly at the calcaneal region.  
Increased activity was noted as aggravating her pain.  Rest 
and relaxation were noted to relieve her foot pain.  Physical 
examination did not reveal any type of callous formation on 
either the plantar aspect of the feet or the dorsal aspect of 
the feet.  The veteran's feet were neurovascularly intact.  
She had normal sensory along the medial and lateral borders 
of the feet.  She had 2+ dorsalis pedis, posterior tibial 
pulses.  The veteran had plantar flexion, dorsiflexion, and 
extensor hallucis longus intact.  There was no evidence of 
pain on range of motion testing.  Direct palpation on the 
attachment of the plantar fascia at the calcaneal region 
seemed to increase to pain on both feet and was noted as 
similar to the pain that she felt.  There was no other 
evidence of pain with palpation anywhere else.  She had 
normal eversion/inversion of her ankle without any pain 
formation.  The veteran had a negative drawer test on both 
ankles.  

The veteran also complained of low back pain.  There was no 
pain in her thoracic or cervical region.  There was no sharp 
pain and no radiating pain.  There was no buttock pain.  
Physical examination revealed no evidence of scoliosis.  
There was some pain to palpation on the paraspinus region of 
the lumbar back region.  No other problems were noted.  
Straight leg raising was noted as negative bilaterally.  The 
examiner noted the veteran had full range of motion in her 
back without pain.  The examiner also noted the veteran had 
full range of motion in her hips and movement of the hips did 
not seem to aggravate her back.  The examiner noted the 
veteran had findings that were consistent with some pes 
planus as well as some aggravated plantar fasciitis, right 
greater than left.  The examiner also noted that there were 
some findings consistent with low back pain mechanical in 
nature.  There were no other physical findings in terms of 
neurological deficits.  

VA treatment records dated from 1998 to 1999 demonstrate no 
relevant complaints or treatment.  

Upon VA joint examination dated in August 2002, the examiner 
noted the veteran ambulated without difficulty.  Examination 
of the lumbar spine revealed mild tenderness to palpation of 
the paraspinal muscles.  Range of motion in the lumbar spine 
was noted as normal without significant pain.  Examination of 
the hips revealed forward flexion to approximately 110 
degrees.  This was limited by body habitus.  The veteran 
complained of mild pain, but it did not limit the 
examination.  Range of motion in the bilateral ankles was 
noted as normal without pain.  There was no swelling or point 
tenderness.  She had a negative anterior drawer on the 
bilateral ankles and was stable to inversion and eversion 
bilaterally.  The bilateral lower extremities revealed 5/5 
muscle strength and normal sensation.  The examiner noted the 
veteran had residual limitations and pain secondary to her 
left shoulder injury; however there was no clinical link 
between that injury and her complaints in her lower 
extremities.  The examiner noted there was questionable 
internal derangement of the left knee, but no clinical link 
between that and the global hip and ankle pain described by 
the veteran.  The examiner noted her radiographs were 
essentially normal and there was no clinical evidence that 
would lend a diagnosis to her joint pain in her bilateral 
hips and ankles and in her right knee.  An August 2002 
radiological report of the bilateral ankles reflects no 
recent acquired abnormalities in either ankle and minimal 
degenerative osteoarthritic changes.  An August 2002 
radiological report of the hips reflects no acute abnormality 
in the hips and minimal degenerative changes present in the 
hip joints.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Following a full and thorough review of the evidence of 
record, the Board concludes that service connection for a 
back disability, a leg disability, a thigh disability, a 
bilateral ankle disability, and a bilateral foot disability 
as secondary to service-connected knee disabilities is not 
warranted.  

To begin with, it appears questionable whether there are 
medically diagnosed disabilities of the back, leg, thigh, 
ankles or feet.  Recent examinations appear to find no 
diagnosed disorders in connection with the veteran's 
complaints.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

At any rate, assuming for the sake of argument that there are 
in fact current disorders of the back, leg, thigh, ankles and 
feet, the preponderance of the evidence is nevertheless 
against secondary service connection for such disorders.  The 
medical evidence does not demonstrate a causal relationship 
between the veteran's service-connected knee disabilities or 
shoulder disability (or any other service-connected 
disability) and the claimed back disability, leg disability, 
thigh disability, bilateral ankle disability, or a bilateral 
foot disability.  A November 1993 VA joint examination 
revealed a normal objective orthopedic examination with 
subjective complaints of bilateral knee pain, bilateral ankle 
pain, and bilateral foot pain.  Likewise, a June 1995 VA 
joint examination revealed an impression of intermittent low 
back pain musculoskeletal in nature, orthopedic examination 
within normal limits, and bilateral ankle pain with 
examination within normal limits.  Furthermore, an August 
2002 VA joint examiner opined that there was no clinical link 
between the veteran's left shoulder injury and her lower 
extremity complaints.  He also opined that there was no 
clinical link between the veteran's knee and the global hip 
and ankle pain described by the veteran.  The examiner noted 
the veteran's radiographs were essentially normal and there 
was no clinical evidence that would lend a diagnosis to the 
veteran's joint pain in her bilateral hips and ankles.  

The Board recognizes that the veteran testified in April 1998 
that doctors had told her that her back, feet, ankle, thigh, 
and leg problems were related to her service-connected knee 
disabilities.  However, the veteran did not identify any 
specific doctors nor has she submitted or identified any 
medical records not already associated with the claims folder 
which would support that contention.  

Thus, in light of the medical evidence of record 
demonstrating no causal relationship or increase due to 
aggravaion between the veteran's service-connected knee 
disabilities and a back disability, leg disability, thigh 
disability, bilateral ankle disability, or bilateral foot 
disability, the Board is compelled to conclude that service 
connection for those disabilities on a secondary basis is not 
warranted.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is in applicable where, as 
here, the preponderance of the evidence is against the claims 
of entitlement to service connection for a back disability, 
leg disability, thigh disability, bilateral ankle disability 
and bilateral foot disability as secondary to service-
connected knee disabilities.  Gilbert v. Derwinski, 1 Vet. 
App. at 53.  

As previously noted in the Board's February 2001 decision and 
remand, the disabilities at issue were denied by prior final 
rating decisions on a direct theory of entitlement to service 
connection.  The issues presently on appeal arise from claims 
based on a secondary service connection theory pursuant to 
38 C.F.R. § 3.310.  It does not appear that this avenue for 
establishing service connection was considered in the prior 
final rating decision and it is therefore appropriate for the 
Board to view these as new claims.  However, to the extent 
that the disabilities at issue were denied in prior final 
rating decisions on a direct incurrence theory, the 
provisions of 38 U.S.C.A. § 5108 regarding the reopening of 
claims are applicable, and there does not appear to have been 
any attempt by the veteran to reopen the claims on that 
basis.  Accordingly, the Board has styled the issues as 
described on the title page of this decision and this 
decision is limited only to consideration of the issues under 
38 C.F.R. § 3.310 as appropriate to the veteran's 
contentions.  




ORDER

The appeal is denied as to all issues.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

